 



Exhibit 10.90

[Name of Grantee]

RESTRICTED STOCK AGREEMENT

      THIS AGREEMENT, made as of             , 200     (the “Award Date”), by
and between [NAME OF GRANTEE], residing at                      (“Name” or
“Stockholder”) and UICI, a Delaware corporation (the “Company”);

W I T N E S S E T H:

      WHEREAS, the Company has adopted the UICI 2000 and 2001 Restricted Stock
Plan (the “Plan”), pursuant to which the Company may from time to time and
subject to the terms thereof make awards of restricted shares of the Company’s
Common Stock to Eligible Participants in the Plan.

      WHEREAS, Stockholder is an employee of the Company and constitutes an
Eligible Participant under the Plan and, in connection with such employment the
Company desires to award Stockholder shares of common stock (“Common Stock”) of
the Company, subject to the terms of this Agreement and the Plan;

      NOW, THEREFORE, the parties hereto agree as follows:



1.   Award. Stockholder is hereby awarded
                                                            
(                    ) shares of Common Stock (the “Restricted Shares”), subject
to the terms and conditions of this Agreement and the Plan.



2.   Registration of Shares. The shares of Common Stock awarded hereunder have
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), and are “restricted securities” within the meaning of
Rule 144 under the Securities Act. The shares cannot be sold, transferred or
otherwise disposed of unless they are subsequently registered under the
Securities Act or an exemption from registration is then available. The Company
has no obligation or current intention of registering the shares under the
Securities Act. Stockholder represents that he or she is acquiring the Common
Stock awarded hereunder for investment and not for the purposes or with the
intention of distributing the shares, except for a sale to a purchaser who makes
the same representation in writing, and that such shares will not be disposed of
in violation of the registration requirements of the Securities Act or any other
applicable law.

3. Transfer Restrictions.



  (a)   Restriction on Transfer. The Stockholder shall not transfer, assign,
encumber or otherwise dispose of any of the Restricted Shares which are subject
to a Restricted Period under Section 4. Such restriction on transfer, however,
shall not be applicable to (i) a gratuitous transfer of Restricted Shares made
to the Stockholder’s spouse or family members, including adopted children, or to
a trust for the exclusive benefit of the Stockholder or the Stockholder’s spouse
or family members, or (ii) a transfer of title to the Restricted Shares effected
pursuant to the Stockholder’s will or the laws of intestate succession.

 



--------------------------------------------------------------------------------



 



  (b)   Transferee Obligations. Each person (including a trust) to whom
Restricted Shares are transferred by means of one of the permitted transfers
specified in Section 3(a) must, as a condition precedent to the validity of such
transfer, acknowledge in writing to the Company that such person is bound by the
provisions of this Agreement and that the transferred shares are subject to
forfeiture during the Restricted Period set forth in Section 4, to the same
extent such shares would be so subject if retained by the Stockholder.

4. Restricted Period.



  (a)   Restricted Period; Vesting. The Restricted Shares shall vest over a
                    -year period at                     % per year from the
Award Date, so that, subject to the following provisions of this Section 4, the
“Restricted Period” shall lapse with respect to, and the Stockholder shall
accordingly acquire a vested interest in, 100% of the Restricted Shares awarded
hereunder on the                      anniversary of the Award Date (the
“Vesting Date”).     (b)   Forfeiture of Restricted Shares. If the Stockholder
ceases to provide material services to the Company as an employee, independent
contractor, consultant, advisor, director or otherwise (a “Termination Date”)
for any reason other than death prior to the end of the Restricted Period, any
unvested shares that are subject to a Restricted Period shall be permanently
forfeited.     (c)   Effect of Death; Change in Control. Notwithstanding the
Section 4(a) above, the Restricted Period shall lapse with respect to all of the
Restricted Shares awarded hereunder in the event of the Stockholder’s death or
upon a Change in Control of the Company prior to the Stockholder’s Termination
Date. For purposes of this Agreement, a “Change in Control” shall be deemed to
occur on the earliest of the existence of one of the following events:



  (i)   any “person” (as such term is used in Sections 13(d) or 14(d) of the
Exchange Act), other than one or more Permitted Holders (as defined below), is
or becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of more than 35% of the total voting
power of the Voting Stock (as defined below) of the Company and (ii) the
Permitted Holders “beneficially own” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act), directly or indirectly, in the aggregate a lesser percentage
of the voting power of the Voting Stock of the Company than such other person
and do not have the right or ability by voting power, contract or otherwise to
elect or designate for election a majority of the Board of Directors of the
Company;     (ii)   individuals who, as of the date hereof, constitute the Board
(as of the date hereof the “Incumbent Board”) cease for any reason to

 



--------------------------------------------------------------------------------



 



constitute at least a majority of the Board, provided that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened “election contest” relating
to the election of the directors of the Company (as such term is used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act);



  (iii)   approval by the Company’s shareholders of a reorganization, merger or
consolidation of the Company, in each case, with respect to which all or
substantially all of the individuals and entities who were the respective
beneficial owners of the common stock and voting securities of the Company
immediately prior to such reorganization, merger or consolidation do not,
following such reorganization, merger or consolidation, beneficially own,
directly or indirectly, more than 70% of, respectively, the then outstanding
shares of common stock or the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such reorganization, merger
or consolidation, or of a complete liquidation or dissolution of the Company or
of the sale or other disposition of all or substantially all of the assets of
the Company; or     (iv)   the sale of all or substantially all, or a
distribution of or spin off to the stockholders of the Company of all or
substantially all, of the assets of the operating group or division of the
Company by which the Stockholder is now employed or with which the Stockholder
is now associated, or a sale of a controlling block of capital stock of the
subsidiary of the Company by which the Stockholder is now employed.

      For purposes of this Section 4, the term “Permitted Holders” means Ronald
L. Jensen, his spouse and any child of Ronald L. Jensen and any person or entity
controlled by, under common control with or controlling Ronald L. Jensen or any
of the foregoing persons. The term “Voting Stock” of the Company means all
classes of capital stock of the Company then outstanding and normally entitled
to vote in the election of directors.



5.   Adjustment to Shares. In the event of any stock dividend, stock split,
recapitalization or other change affecting the Company’s outstanding Common
Stock as a class without receipt of consideration, then any new, substituted or
additional securities or other property (including money paid other than as a
regular cash dividend), which is by reason of any such transaction distributed
to the Stockholder with respect to the Restricted Shares, shall be immediately
subject to a similar Restricted Period. Appropriate adjustments to reflect the
distribution of such securities or property shall be made to the number of
shares

 



--------------------------------------------------------------------------------



 



of Restricted Shares for all purposes relating to the Restricted Period, and the
Company (or its successors) may require the establishment of an escrow account
for any property or money (other than regular cash dividends) distributed with
respect to the shares covered by the Restricted Period in order to facilitate
the exercise of such restrictions.



6.   Legends. All certificates representing shares of stock of the Company
subject to the provisions of this Agreement shall have endorsed thereon the
following legend:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SECURITIES REPRESENTED HEREBY
ARE SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN RESTRICTED STOCK AGREEMENT
BETWEEN THE REGISTERED OWNER AND UICI WHICH INCLUDES FORFEITURE PROVISIONS. A
COPY OF THE AGREEMENT MAY BE OBTAINED UPN WRITTEN REQUEST TO THE SECRETARY OF
UICI AT 9151 GRAPEVINE HIGHWAY, NORTH RICHLAND HILLS, TEXAS.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR ANY STATE SECURITIES ACT. THE SECURITIES HAVE BEEN
ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD OR TRANSFERRED FOR VALUE IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT OF 1933 AND/OR AN
APPROPRIATE STATE SECURITIES ACT, OR AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR ACTS.



7.   Tax Withholding



  (a)   By execution of the Agreement, Stockholder agrees to pay all withholding
and other taxes payable with respect to the Restricted Shares evidenced by this
agreement, at such times as withholding requirements are imposed upon the
Company and in such manner as the Company may request and to comply with all
Federal and state securities laws.     (b)   Stockholder may elect, subject to
approval of the Board of Directors or a committee composed of two or more
non-employee directors within the meaning of Rule 16b-3(b)(3) of the Securities
Exchange Act of 1934 or any successor provision thereto         , to satisfy the
Company’s tax withholding obligation, in whole or in part, by having the Company
withhold shares having a fair market value equal to all or a portion of the
amount required to be withheld. The value of the shares to be withheld is to be
based upon the same price of the shares that is utilized to determine the amount
of withholding tax that the stockholder owes. All elections under this Section
7(b) shall be (i) irrevocable, (ii) made in writing and signed by the
Stockholder on a form to be prescribed by the Company and (iii) submitted to the
Board of Directors or an authorized representative of the Company in advance of
the date the Restricted Period expires or the Restricted Shares otherwise become
taxable.

 



--------------------------------------------------------------------------------



 



8.   Miscellaneous.



  (a)   Further Instruments and Actions. The parties agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.     (b)   Notices. Any
notice required or permitted hereunder shall be given in writing and shall be
deemed effectively given upon personal delivery or upon deposit in the United
States Post Office, by registered or certified mail with postage and fees
prepaid, addressed, if to the Stockholder at the address hereinabove first
written, and if to the Company at 9151 Grapevine Highway, North Richland Hills,
Texas 76180, Attn: General Counsel or at such other address as either party may
designate to the other by ten (10) days’ advance written notice to the other
party hereto.     (c)   Entire Agreement. This Agreement and the Plan represent
the entire understanding of the parties with respect to the subject matter
hereof and supersedes all previous understandings, written or oral. This
Agreement may only be amended with the written consent of the parties hereto,
and no oral waiver or amendment shall be effective under any circumstances
whatsoever.     (d)   No Waiver. No waiver of any breach or condition of this
Agreement shall be deemed to be a waiver of any other or subsequent breach or
condition, whether of like or different nature.     (e)   Successors and
Assigns. This Agreement shall be binding upon and shall inure to the benefit of
the Company and Stockholder and their respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions set forth in this Agreement.     (f)   No Implied Rights. Nothing
in this Agreement shall be construed as giving Stockholder any right to be
retained as an employee of the Company.     (g)   Additional Stock Issuance.
Nothing in this Agreement shall be construed to limit or otherwise restrict the
Company’s right to issue additional Common Stock or other securities to any
other party.     (h)   Governing Law. This Agreement shall be construed in
accordance with and governed by the laws of the State of Texas.

* * *

      IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the day and year first above written.

         
 
  UICI

       

  By:    

       

      Glenn W. Reed
Executive Vice President

       
 
  STOCKHOLDER

       

       
 
   
 
  Name:

 